Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 1 of 28 Page ID #:347




   1 Brian T. Hafter (SBN 173151)
     brian.hafter@rimonlaw.com
   2 RIMON, P.C.
     One Embarcadero Center #400
   3 San Francisco, California 94111
     Telephone: 415.810.8403
   4 Facsimile: 415.683.5472
   5 Attorneys for Defendant
     THE REGENTS OF THE UNIVERSITY
   6 OF CALIFORNIA
   7
   8
                                 UNITED STATES DISTRICT COURT
   9
              CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
  10
  11
       ASHANTI MCMILLON, an individual,                       Case No. 5:20-CV-02049-JWH-SP
  12
                      Plaintiff,                              DEFENDANT THE REGENTS OF
  13                                                          THE UNIVERSITY OF
              v.                                              CALIFORNIA’S NOTICE OF
  14                                                          MOTION AND MOTION TO
     THE REGENTS OF THE                                       DISMISS PLAINTIFF’S FIRST
  15 UNIVERSITY OF CALIFORNIA, a                              AMENDED COMPLAINT (Fed.
     public entity; SETSU SHIGEMATSU,                         Rule Civ. Pro 12(b)(6));
  16 an individual; DYLAN RODRIGUEZ,                          MEMORANDUM OF POINTS AND
     an individual; STRONG                                    AUTHORITIES IN SUPPORT
  17 EDUTAINMENT, a nonprofit public                          THEREOF
     benefit corporation; and DOES 1-100,
  18 inclusive,                                               Date:            March 5, 2021
                                                              Time:            9:00 a.m.
  19                  Defendants.                             Courtroom:       2
                                                              Judge:           Hon. John W. Holcomb
  20
  21
  22
  23
  24
  25
  26
  27
  28

                               McMillon v. The Regents of the University of California, et al.
       Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 2 of 28 Page ID #:348




   1                   NOTICE OF MOTION AND MOTION TO DISMISS
   2 TO THE COURT, ALL PARTIES, AND THEIR RESPECTIVE COUNSEL OF
   3 RECORD:
   4          PLEASE TAKE NOTICE that on March 5, 2021, at 9:00 a.m., or on the first
   5 date available thereafter, in Courtroom 2 of the above-entitled Court, located at 3470
   6 12th Street, in Riverside, California, Defendant The Regents of the University of
   7 California (the “University”) will, and hereby does, move to dismiss the First
   8 Amended Complaint of Plaintiff Ashanti McMillon (“Plaintiff”).
   9          This motion is made pursuant to Rule 12(b)(6) of the Federal Rules of Civil
  10 Procedure, on the grounds that Plaintiff’s First Amended Complaint, and each cause
  11 of action therein, fails to state a claim upon which relief can be granted against the
  12 University. Fed. R. Civ. Pro. 12(b)(6).
  13          This motion is made and based upon the University’s accompanying
  14 memorandum of points and authorities in support thereof, the Declaration of Brian
  15 T. Hafter, all pleadings, declarations, affidavits, and other evidence on file in this
  16 action, and upon such oral argument and/or documentary evidence as may be
  17 presented at or before the hearing of this motion.
  18          This motion is made following the conference of counsel pursuant to L.R. 7-
  19 3, which took place on January 19, 2021.
  20 Dated: January 27, 2021                               RIMON, P.C.
  21
  22
                                                     By:     /s/ Brian T. Hafter
  23
                                                           Brian T. Hafter
  24                                                       Attorneys for Defendant
  25                                                       THE REGENTS OF THE UNIVERSITY
                                                           OF CALIFORNIA
  26
  27
  28
                                                            1
                               McMillon v. The Regents of the University of California, et al.
       Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 3 of 28 Page ID #:349




   1
                                                     TABLE OF CONTENTS
   2                                                                                                                                          Page
   3
       MEMORANDUM OF POINTS AND AUTHORITIES ...................................................................1
   4
       I.      INTRODUCTION ..................................................................................................................1
   5
       II.     BACKGROUND ....................................................................................................................2
   6
               A.        Procedural Background ..............................................................................................2
   7
               B.        Summary of Plaintiff’s First Amended Complaint ....................................................4
   8
       III.    ARGUMENT .........................................................................................................................7
   9
               A.        The Legal Standards Governing Motions to Dismiss ................................................7
  10
               B.        The Court Should Dismiss Plaintiff’s Third Cause of Action for Common
  11                     Law Unfair Competition ............................................................................................8
  12                     1.         The Court Did Not Grant Plaintiff Leave to Add a New Claim.....................8
  13                     2.         Plaintiff Cannot Sue the University -- a Public Entity -- for
                                    “Common Law” Unfair Business Practices ...................................................9
  14
                         3.         Plaintiff’s Claim is Barred by the Applicable Statute of Limitations ..........10
  15
                                    (a)        The Conduct Alleged Arose in 2013-15 – Beyond the Four-
  16                                           Year Statute of Limitations ..............................................................10
  17                                (b)        Plaintiff Has Not Pled Facts to Support Equitable Tolling ..............12
  18           C.        The Court Should Dismiss Plaintiff’s Second Cause of Action for Breach of
                         Contract ....................................................................................................................14
  19
                         1.         Plaintiff Has Not Pled the Terms of a Contract Between Herself and
  20                                the University ...............................................................................................14
  21                     2.         Plaintiff’s Breach of Contract Claim is Barred by the Applicable
                                    Statute of Limitations and Not Subject to Equitable Tolling .......................16
  22
               D.        The Court Should Dismiss Plaintiff’s First Cause of Action for Copyright
  23                     Infringement .............................................................................................................17
  24           E.        The Court Should Dismiss Plaintiff’s Causes of Action Without Leave to
                         Amend ......................................................................................................................21
  25
       IV.     CONCLUSION ....................................................................................................................22
  26
  27
  28
                                                                            i
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 4 of 28 Page ID #:350




   1
   2                                        TABLE OF AUTHORITIES
   3                                                                                                            Page(s)
   4
       Cases
   5
       Abagninin v. AMVAC Chemical Corp.,
   6     545 F.3d 733 (9th Cir. 2008) .............................................................................. 21
   7
     AirWair International Ltd. v. Schultz,
   8    84 F.Supp.3d 943 (N.D. Cal. 2015).................................................................... 11
   9 Aldrich v. National Collegiate Athletic Association,
  10    --- F.Supp.3d ----, 2020 WL 5255671 (N.D. Cal. 2020) .................................... 11
  11 Ashcroft v. Iqbal,
  12    556 U.S. 662 (2009) ................................................................................... 7, 8, 17

  13 Bell Atlantic Corp. v. Twombly,
        550 U.S. 544 (2007) ....................................................................................... 7, 17
  14
  15 CDF Firefighters v. Maldonado,
        158 Cal.App.4th 1226 (2008) ............................................................................. 14
  16
     Doe v. United States,
  17    419 F.3d 1058 (9th Cir. 2005) .............................................................................. 7
  18
     Driscoll v. City of Los Angeles,
  19    67 Cal.2d 297 (1967) .................................................................................... 12, 17
  20 Eastburn v. Reg'l Fire Prot. Auth.,
  21   31 Cal.4th 1175 (2003) ....................................................................................... 10
  22 Eliminator Custom Boats v. American Marine Holdings, Inc.,
  23    2007 WL 4978243 (C.D. Cal. 2007) .................................................................. 11

  24 Foman v. Davis,
        371 U.S. 178 (1962) .......................................................................................... 21
  25
  26 Ishimatsu v. Regents of the Univ. of California,
        266 Cal.App.2d 854 (1968) .................................................................................. 9
  27
  28
                                                                ii
                                 McMillon v. The Regents of the University of California, et al.
         Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 5 of 28 Page ID #:351




   1 Janis v. California State Lottery Commission,
        68 Cal.App.4th 824 (1998) ................................................................................. 16
   2
   3 John R. v. Oakland Unified School Dist.,
        48 Cal.3d 438 (1989) .................................................................................... 12, 17
   4
     Lopes v. Vieira,
   5
        488 F.Supp.2d 1000 (E.D. Cal. 2007) ................................................................ 10
   6
     Masters v. San Bernardino County Employees Retirement Assn.,
   7    32 Cal.App.4th 30 (1995) ................................................................................... 16
   8
     Miklosy v. Regents of California,
   9    44 Cal.4th 876 (2008) ..................................................................................... 9, 10
  10 Nozzi v. Housing Authority of City of Los Angeles,
  11   806 F.3d 1178 (9th Cir. 2015) ........................................................................... 10
  12 Orthopedic Specialists of Southern California v. Public Employees’
  13    Retirement System,
        228 Cal.App.4th 644 (2014) ............................................................................... 16
  14
     Righthaven LLC v. Hoehn,
  15    716 F.3d 1166 (2013) ......................................................................................... 19
  16
     Roley v. New World Pictures, Ltd.,
  17    19 F.3d 479 (9th Cir. 1994) ................................................................................ 20
  18 Schreiber Distrib. Co. v. Serv–Well Furniture Co.,
  19    806 F.2d 1393 (9th Cir. 1986) ........................................................................... 21
  20 Starr v. Baca,
  21    652 F.3d 1202 (9th Cir. 2011) ........................................................................ 8, 17

  22 Trinkle v. California State Lottery,
        71 Cal.App.4th 1198 (1999) ............................................................................... 10
  23
  24 United Med. Devices, LLC v. Blue Rock, Capital, Ltd.,
        No. CV16-1255 PSG (SSx), 2016 WL 9047157, at *2 (C.D. Cal.
  25    Aug. 10, 2016) .................................................................................................... 14
  26 Statutes
  27
     17 U.S.C.A. § 507 .................................................................................................... 20
  28
                                                            iii
                                 McMillon v. The Regents of the University of California, et al.
         Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 6 of 28 Page ID #:352




   1 Cal. Bus. & Prof. Code, § 17200 ............................................................................. 10
   2 Cal. Code Civ. Pro. § 339 ........................................................................................ 16
   3
     Cal. Govt. Code § 815(a) ................................................................................. 2, 9, 10
   4
     Cal. Govt. Code § 818.8 .......................................................................................... 16
   5
     17 U.S.C.A. § 501(b) ............................................................................................... 19
   6
   7 Other Authorities
   8 Cal. Const. Art. IX, § 9 .............................................................................................. 9
   9 Fed. Rule of Civ. Proc. 8(a) ....................................................................................... 7
  10
     Fed. Rule of Civ. Proc. 12(b)(6) ............................................................................ 3, 7
  11
     Fed. Rule of Civ. Proc. 15(a)(2) ................................................................................ 9
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  iv
                                 McMillon v. The Regents of the University of California, et al.
         Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 7 of 28 Page ID #:353




   1                   MEMORANDUM OF POINTS AND AUTHORITIES
   2                                          I. INTRODUCTION
   3          Plaintiff Ashanti McMillon (“Plaintiff”) filed her initial Complaint against
   4 Defendant The Regents of the University of California (the “University”), which
   5 purported to state four causes of action for “breach of contract – fraud /
   6 misrepresentation,” negligence, violations of the California Labor Code, and
   7 copyright infringement. Because the alleged misconduct at issue in these claims
   8 largely arose in 2013 – when Plaintiff was a student at the University – the
   9 University moved to dismiss based upon the expiration of the applicable statutes of
  10 limitations, as well as Plaintiff’s failure to adequately allege plead the terms of a
  11 contract (and other grounds).
  12          In adjudicating the University’s motion to dismiss, the Court identified
  13 substantial problems with all four claims, including: (1) Plaintiff’s failure to file her
  14 lawsuit within the applicable statutes of limitations – and also to identify facts
  15 within her Complaint that would justify equitable tolling; (2) Plaintiff’s failure to
  16 adequately plead the terms of a written or oral contract between herself and the
  17 University; and (3) Plaintiff’s failure to plead facts showing that she registered any
  18 copyrights before filing her lawsuit. Accordingly, the Court granted the motion to
  19 dismiss with leave to amend these claims against the University – to provide
  20 Plaintiff with another opportunity to try to correct these significant problems.
  21 Plaintiff’s First Amended Complaint, however, suffers from the same and other
  22 deficiencies.
  23          First, despite not obtaining leave of court to plead an entirely new cause of
  24 action against the University, Plaintiff purports to state a claim for “common law
  25 unfair competition.” Plaintiff’s new, unauthorized claim against the University is
  26 baseless as a matter of law – as a plaintiff may not sue a public entity, such as the
  27 University, for liability premised in “common law,” as opposed to statute (Cal.
  28
                                                            1
                               McMillon v. The Regents of the University of California, et al.
       Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 8 of 28 Page ID #:354




   1 Govt. Code § 815(a)). Moreover, even if this “common law” claim were not barred
   2 as a matter of law – which it undeniably is – the claim is based on alleged
   3 misconduct that arose more than four years ago and is barred by the statute of
   4 limitations. Plaintiff has not pled facts in her amended pleading to support a viable
   5 theory of equitable tolling.
   6          Second, Plaintiff’s cause of action for breach of contract suffers from the
   7 same deficiencies as before. Plaintiff has not sufficiently pled the terms of any
   8 applicable contract between her and the University. Moreover, Plaintiff’s claim is
   9 barred by the statute of limitations and not subject to equitable tolling.
  10          Finally, Plaintiff’s claim for copyright infringement does not state a cause of
  11 action against the University. Despite Plaintiff’s generic and conclusory allegation
  12 that “Defendants” (plural) have infringed her alleged copyrights, Plaintiff’s
  13 pleading demonstrates that the alleged “infringement” relates to the alleged acts of
  14 the other defendants -- a private, non-profit corporation (S.T.R.O.N.G.
  15 Edutainment), and its owners (Professors Setsu Shigematsu and Dylan Rodriguez) –
  16 rather than the acts of the University itself, or acts for which the University could be
  17 held liable.
  18          Given that Plaintiff has failed for a second time to state any viable claims
  19 against the University, the Court should dismiss her First Amended Complaint
  20 without leave to amend.
  21                                          II. BACKGROUND
  22 A.       Procedural Background
  23          On August 13, 2020, Plaintiff filed her initial Complaint against the
  24 University, S.T.R.O.N.G. Edutainment, and Professors Setsu Shigematsu and Dylan
  25 Rodriguez in Riverside County Superior Court. The initial Complaint purported to
  26 state four causes of action against the University: (1) first cause of action for
  27 “breach of contract – fraud / misrepresentation” (Complaint ¶¶ 18-25); (2) second
  28
                                                            2
                               McMillon v. The Regents of the University of California, et al.
       Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 9 of 28 Page ID #:355




   1 cause of action for negligence (Complaint ¶¶ 26-31); (3) fourth cause of action for
   2 violations of the California Labor Code (Complaint ¶¶ 36-38); and (4) fifth cause of
   3 action for copyright infringement (Complaint ¶¶ 36-44). Following removal to this
   4 Court, the University moved to dismiss these claims. Declaration of Brian T. Hafter
   5 in Support of Defendant The Regents of the University of California’s Motion to
   6 Dismiss Plaintiff’s First Amended Complaint (Fed. Rule Civ. Pro 12(b)(6) (“Hafter
   7 Decl.”), ¶ 2 & Exh. A.
   8          On December 30, 2020, the Court entered an Order granting the University’s
   9 motion to dismiss (“Order”). Hafter Decl., ¶ 3 & Exh. B. The Court explained the
  10 basis of its ruling as follows:
  11          •       With respect to Plaintiff’s cause of action for “breach of contract –
  12                  fraud / misrepresentation,” the Court set forth the elements for a breach
  13                  of contract claim and found that “McMillon’s allegations of a written
  14                  contract do not satisfy this standard. McMillon does not attach to her
  15                  Complaint the purported contract, nor does she describe it with
  16                  sufficient particularity that the Court can determine if it exists.” Order
  17                  at 6-7.
  18          •       The Court continued: “McMillon’s most definite statement — that
  19                  Shigematsu promised her that she would “own[] the company in its
  20                  entirety” — utterly fails to allege the substance of any relevant terms.
  21                  When did this contract come into existence? Did Shigematsu sign it?
  22                  How and when was Shigematsu to transfer ownership? The Complaint
  23                  leaves these and other questions unanswered.” Order at 7.
  24          •       The Court similarly found that Plaintiff had not adequately pled a claim
  25                  based upon an oral contract – explaining that “McMillon’s allegations
  26                  of an oral contract are no more definite.” Order at 7.
  27
  28
                                                            3
                               McMillon v. The Regents of the University of California, et al.
       Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 10 of 28 Page ID #:356




    1          •       The Court also found that “vague general promises” between March 27,
    2                  2013, and February 1, 2015 “would be time-barred” – and that because
    3                  Plaintiff’s equitable tolling theory “relies entirely on facts not alleged
    4                  in the Complaint, it cannot succeed.” The Court similarly found that
    5                  Plaintiff’s claims for negligence and violations of the California Labor
    6                  Code were time-barred, and that Plaintiff’s equitable tolling theory was
    7                  not supported by facts within the Complaint. Order at 7-10.
    8          •       As to Plaintiff’s copyright infringement claim, the Court explained that
    9                  the claim was “untimely filed” because Plaintiff “filed her Complaint
  10                   containing her copyright infringement claim on August 13, 2020, six
  11                   weeks before she registered her copyrights in the works at issue.”
  12                   Order at 10-11.
  13           •       The Court ultimately concluded that “[f]rom McMillon’s Opposition
  14                   papers, it appears that there is much more to McMillon’s story than she
  15                   included in her original Complaint. Thus, the Court grants leave to
  16                   amend the first five claims” (emphasis supplied). The Court did not,
  17                   however, provide leave for Plaintiff to state any new claims. Order at
  18                   11.
  19 B.        Summary of Plaintiff’s First Amended Complaint
  20           On January 13, 2021, Plaintiff filed her First Amended Complaint (“FAC”).
  21 Hafter Decl., ¶ 4 & Exh. C. The following is a summary of the allegations that are
  22 relevant to the University’s instant motion to dismiss.
  23           Plaintiff is a former student of the University’s Riverside campus. She was
  24 enrolled as a student between 2009 and 2013 – more than seven years ago. FAC ¶¶
  25 3-4. Plaintiff contends that she was a student in Professor Shigematsu’s “MCS 190
  26 Studies” course from on or about March 27, 2013 through June 14, 2013. FAC ¶ 5.
  27
  28
                                                             4
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 11 of 28 Page ID #:357




    1          Plaintiff alleges that while she was enrolled as at the University (i.e., through
    2 her graduation on August 31, 2013), she wrote various literary works and entered
    3 into a related business relationship with Professor Shigematsu. FAC ¶¶ 15-34.
    4 Among other things, Plaintiff alleges that Professor Shigematsu “called McMillon
    5 on June 30, 2013 and offered her to fully own the company and operate the project
    6 in order to develop it into her career.” FAC ¶ 33.
    7          Following Plaintiff’s graduation in 2013, she continued to work with
    8 Professor Shigematsu on their private, non-profit business venture, Guardian
    9 Princess Alliance, LLC. Plaintiff alleges a toxic working environment, in which
  10 Professor Shigematsu “grew increasingly controlling and emotionally abusive”
  11 toward Plaintiff. Meanwhile, Professor Shigematsu allegedly “began to question
  12 McMillon’s commitment to the company and often threatened to give her ownership
  13 of the company away.” After continued threats, on February 1, 2015, McMillon
  14 verbally gave her 60-day notice of resignation from their company. FAC ¶¶ 35-39.
  15           Plaintiff contends that she “registered her stories with the Copyright Office in
  16 May of 2015 and received confirmation of the registration.” FAC ¶ 42 & Exh. D
  17 (attaching four copyright registrations). What Exhibit D to Plaintiff’s pleading
  18 actually shows is the following: (1) on June 14, 2014, Professor Shigematsu – not
  19 Plaintiff – obtained Copyright Registration TX 7-933-530 for “Guardian Princess
  20 Inaugural Trilogy”; (2) on August 5, 2014 – long after she had graduated from the
  21 University – Plaintiff obtained Copyright Registration PAu 3-737-900 for “My
  22 Heart is True”; and (3) on May 28, 2015 – after she had graduated from the
  23 University and resigned from Guardian Princess Alliance, LLC – Plaintiff obtained
  24 Copyright Registration TX 8-164-552 for “Princess Vinnea & the Gulavores” and
  25 TX 8-164-549 for “Princess Mariana & Lixo Island” (collectively the “Copyrighted
  26 Works”).
  27
  28
                                                             5
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 12 of 28 Page ID #:358




    1          On December 8, 2016, Professor Shigematsu sent Plaintiff McMillon an
    2 email about dissolving their company, the Guardian Princesses LLC, and requested
    3 that Plaintiff sign over her copyright. Plaintiff declined. FAC ¶¶ 43-44.
    4          On March 15, 2018 – more than four years after Plaintiff’s graduation, and
    5 long after any relevant statute of limitations for her time as a student had expired for
    6 a claim against the University – Plaintiff submitted a whistleblower complaint to the
    7 University alleging misconduct of Professor Shigematsu and her husband, Professor
    8 Dylan Rodriguez. FAC ¶ 44. Between March 19, 2018 and February 21, 2020,
    9 Plaintiff communicated with various representatives of the University concerning
  10 the whistleblower proceedings. Plaintiff does not allege, however, allege that any
  11 representative of the University prevented or deterred her from filing a civil
  12 complaint, or that Plaintiff relied on the University’s conduct in declining to file a
  13 civil complaint. FAC ¶¶ 45-65.
  14           While Plaintiff contends that her copyrights are valid, Professor Shigematsu
  15 and her private company (S.T.R.O.N.G. Edutainment, the alleged successor to
  16 Guardian Princess Alliance, LLC) contend that Plaintiff’s registration of the two
  17 works on May 28, 2015 was invalid because they are part of the “trilogy” that
  18 Professor Shigematsu registered on June 14, 2014. FAC ¶ 66 & Exhs. E-F. As
  19 Plaintiff has correctly acknowledged, the University has stated unequivocally that it
  20 has “no interest in the IP issues” between Plaintiff, on the one hand, and Professor
  21 Shigematsu and S.T.R.O.N.G. Edutainment, on the other hand. FAC ¶ 65.
  22           Plaintiff’s First Amended Complaint seeks relief under three causes of action:
  23 (1) copyright infringement (FAC ¶¶ 70-78); (2) breach of contract (FAC ¶¶ 79-85);
  24 and (3) common law unfair competition (FAC ¶¶ 86-92). As we demonstrate, each
  25 of these claims suffers from fatal defects and should be dismissed without leave to
  26 amend.
  27
  28
                                                             6
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 13 of 28 Page ID #:359




    1                                            III. ARGUMENT
    2 A.       The Legal Standards Governing Motions to Dismiss
    3          The Court’s Order set forth the standards governing a motion to dismiss. As
    4 the Court explained:
    5          •       “Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a party
    6                  may move to dismiss a complaint for failure to state a claim upon
    7                  which relief can be granted. Rule 12(b)(6) must be read in conjunction
    8                  with Rule 8(a), which requires a “short and plain statement of the claim
    9                  showing that a pleader is entitled to relief,” in order to give the
  10                   defendant “fair notice of what the claim is and the grounds upon which
  11                   it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
  12                   When evaluating a Rule 12(b)(6) motion, a court must accept all
  13                   material allegations in the complaint—as well as any reasonable
  14                   inferences to be drawn from them—as true and construe them in the
  15                   light most favorable to the non-moving party. See Doe v. United
  16                   States, 419 F.3d 1058, 1062 (9th Cir. 2005).”
  17           •       “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
  18                   not need detailed factual allegations, a plaintiff’s obligation to provide
  19                   the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
  20                   conclusions, and a formulaic recitation of the elements of a cause of
  21                   action will not do.” Twombly, 550 U.S. at 555 (citations omitted).
  22                   Rather, the allegations in the complaint “must be enough to raise a right
  23                   to relief above the speculative level.” Id.”
  24           •       “To survive a motion to dismiss, a plaintiff must allege “enough facts
  25                   to state a claim to relief that is plausible on its face.” Twombly, 550
  26                   U.S. at 570; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The
  27                   plausibility standard is not akin to a ‘probability requirement,’ but it
  28
                                                             7
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 14 of 28 Page ID #:360




    1                      asks for more than a sheer possibility that a defendant has acted
    2                      unlawfully. Where a complaint pleads facts that are ‘merely consistent
    3                      with’ a defendant’s liability, it stops short of the line between
    4                      possibility and plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S.
    5                      at 678 (quoting Twombly, 550 U.S. at 556). The Ninth Circuit has
    6                      clarified that (1) a complaint must “contain sufficient allegations of
    7                      underlying facts to give fair notice and to enable the opposing party to
    8                      defend itself effectively”; and (2) “the factual allegations that are taken
    9                      as true must plausibly suggest an entitlement to relief, such that it is not
  10                       unfair to require the opposing party to be subjected to the expense of
  11                       discovery and continued litigation.” Starr v. Baca, 652 F.3d 1202,
  12                       1216 (9th Cir. 2011).” Order at 5-6.
  13 B.            The Court Should Dismiss Plaintiff’s Third Cause of Action for Common
  14               Law Unfair Competition1
  15               1.      The Court Did Not Grant Plaintiff Leave to Add a New Claim
  16               Plaintiff’s third cause of action for common law unfair competition did not
  17 appear in the initial Complaint (Hafter Decl., Exh. A). Plaintiff’s unilateral
  18 addition of this new cause of action was inconsistent with the Court’s Order, which
  19 only granted leave to amend five of the seven existing claims that appeared in
  20 Plaintiff’s initial Complaint – as opposed to allowing Plaintiff to state any new
  21 claim. Order at 11 (“the Court grants leave to amend the first five claims”). Nor
  22 did Plaintiff seek leave to file any new claim – such as through a stipulation of the
  23 parties or a motion for leave under Federal Rule of Civil Procedure 15(a)(2) (“a
  24
  25   We address each of Plaintiff’s three causes of action in the following sequence: (1)
        1

  26 third cause of action for common law unfair business practices; (2) second cause of
     action for breach of contract; and (3) first cause of action for copyright
  27 infringement. We have used this reverse sequence because it is more logical in
  28 addressing Plaintiff’s pleading deficiencies.
                                                  8
                                    McMillon v. The Regents of the University of California, et al.
            Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 15 of 28 Page ID #:361




    1 party may amend its pleading only with the opposing party's written consent or the
    2 court's leave”). Because Plaintiff did not have the right to add any new claim, the
    3 Court should dismiss this cause of action on this ground alone. Fed. R. Civ. Proc.
    4 15(a)(2).
    5          2.      Plaintiff Cannot Sue the University -- a Public Entity -- for
    6                  “Common Law” Unfair Business Practices
    7          Even if Plaintiff had leave to add a new claim for common law unfair
    8 business practices, it fails against the University as a matter of law. There is no
    9 dispute that the University is a public entity. As Plaintiff acknowledges in her own
  10 pleading, “UC was and is a public entity duly organized and existing under and by
  11 virtue of the laws of the State of California” FAC ¶ 8. See also Cal. Const. Art.
  12 IX, § 9 (“The University of California shall constitute a public trust, to be
  13 administered by the existing corporation known as ‘The Regents of the University of
  14 California,’ with full powers of organization and government . . .”); Ishimatsu v.
  15 Regents of the Univ. of California, 266 Cal.App.2d 854, 864 (1968) (“the University
  16 is a statewide administrative agency possessing adjudicatory powers derived from
  17 the Constitution as to the problems and purposes of its personnel”). FAC ¶ 4.
  18           California law prohibits common law claims against public entities.
  19 California Government Code Section 815(a) provides: “Except as otherwise
  20 provided by statute . . . A public entity is not liable for an injury, whether such
  21 injury arises out of an act or omission of the public entity or a public employee or
  22 any other person”). Cal. Govt. Code § 815(a) (emphasis supplied).
  23 As the California Supreme Court has explained: “The Legislative Committee
  24 Comment to section 815 states: ‘This section abolishes all common law or
  25 judicially declared forms of liability for public entities, except for such liability as
  26 may be required by the state or federal constitution, e.g., inverse condemnation.’
  27 Moreover, our own decisions confirm that section 815 abolishes common law tort
  28
                                                             9
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 16 of 28 Page ID #:362




    1 liability for public entities.” Miklosy v. Regents of California, 44 Cal.4th 876, 899
    2 (2008) (emphasis supplied). See also Eastburn v. Reg'l Fire Prot. Auth., 31 Cal.4th
    3 1175, 1179-80 (2003) (direct tort liability of public entities must be based on a specific
    4 statute declaring the entities as to be liable or at least creating some specific duty of
    5 care); Nozzi v. Housing Authority of City of Los Angeles, 806 F.3d 1178, 1200-01
    6 (9th Cir. 2015) (Ninth Circuit explains that “California has abolished common law
    7 tort liability for public entities . . . Thus, under California law, a public entity is not
    8 liable for an injury”).
    9              On its face, Plaintiff’s third cause of action is for “common law” unfair
  10 business practices. Accordingly, as a matter of law, she cannot state this common
  11 law claim against a public entity like the University. Cal. Govt. Code § 815(a);
  12 Miklosy, 44 Cal.4th at 899.2
  13               3.      Plaintiff’s Claim is Barred by the Applicable Statute of Limitations
  14                       (a)     The Conduct Alleged Arose in 2013-15 – Beyond the Four-
  15                                Year Statute of Limitations
  16               Even if Plaintiff had leave of court to assert this new claim (which she does
  17 not) – and even if Plaintiff could viably plead this common law claim against a
  18 public entity (which she cannot) – the cause of action would nonetheless be time-
  19 barred. A defendant may move to dismiss a complaint where the face of the
  20 complaint shows that it is time-barred. Lopes v. Vieira, 488 F.Supp.2d 1000, 1043
  21 (E.D. Cal. 2007). As the U.S. District Court for the Northern District of California
  22 recently confirmed: “A party may raise a statute of limitations argument in a motion
  23
  24
        2
          Nor could Plaintiff plead a statutory unfair business practices claim against the
        University under California Business and Professions Code Section 17200. Trinkle
  25    v. California State Lottery, 71 Cal.App.4th 1198, 1202 (1999) (“Nowhere in the
  26    Unfair Competition Act (UCA; Bus. & Prof. Code, § 17200 et seq.) is there a
        provision imposing governmental liability for violations of the act. Because there is
  27    no statute making public entities liable under the UCA, the general rule of
  28    governmental immunity must prevail”) (emphasis supplied).
                                                  10
                                    McMillon v. The Regents of the University of California, et al.
            Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 17 of 28 Page ID #:363




    1 to dismiss if it is apparent from the face of the complaint that the complaint was not
    2 timely filed and that the plaintiff will be unable to prove facts that will establish the
    3 timeliness of the claim.” Aldrich v. National Collegiate Athletic Association, ---
    4 F.Supp.3d ----, 2020 WL 5255671 (N.D. Cal. 2020).
    5          The statute of limitations for common law unfair business practices is four
    6 years. AirWair International Ltd. v. Schultz, 84 F.Supp.3d 943, 959 (N.D. Cal.
    7 2015) (“The statutes of limitations for statutory and common law unfair competition
    8 claims are also four years”); Eliminator Custom Boats v. American Marine
    9 Holdings, Inc., 2007 WL 4978243, at *3 (C.D. Cal. 2007) (statute of limitations for
  10 common law unfair competition claim is four years).
  11           The factual basis of Plaintiff’s common law unfair business practices claim is
  12 rooted in Professor Shigematsu’s purported misconduct that arose during the time
  13 that Plaintiff: (1) was a student at the University (which ended in 2013; FAC ¶ 4);
  14 and (2) worked at Guardian Princess Alliance, LLC (from which Plaintiff resigned
  15 on February 1, 2015; FAC ¶ 39). FAC ¶¶ 88-90 (describing alleged misconduct
  16 supporting this cause of action, which arose between 2013 and 2015). Plaintiff’s
  17 time to seek relief for such conduct expired long before she filed this lawsuit – i.e.,
  18 by February 15, 2019 at the latest.
  19           The only conduct alleged following Plaintiff’s time as an enrolled student or
  20 working for Guardian Princess Alliance, LLC is the University’s purported
  21 “permitting and concealing” of Professor Shigematsu’s prior alleged misconduct
  22 (from 2013-15) in the subsequent whistleblower proceedings (which occurred in
  23 2018-20). FAC ¶¶ 91. This is not a plausible theory of liability. As Plaintiff’s own
  24 pleading confirms, she was well aware of Professor Shigematsu’s alleged
  25 misconduct when it occurred -- which is why she ultimately resigned in February
  26 2015 (FAC ¶ 39). She had four years to try to pursue a common law unfair business
  27 practices claim based on this alleged misconduct, but failed to do so. The fact that
  28
                                                            11
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 18 of 28 Page ID #:364




    1 the whistleblower proceedings in 2018-20 were premised upon Professor
    2 Shigematsu’s alleged misconduct from 2013-15 does not somehow revive a dormant
    3 civil claim to seek relief based on such acts.
    4                  (b)     Plaintiff Has Not Pled Facts to Support Equitable Tolling
    5          As explained above, Plaintiff’s common law unfair business practices claim
    6 suffers from many fatal defects, including that it is time-barred. Despite receiving
    7 leave of court to plead facts to support the equitable tolling of the statute of
    8 limitations, Plaintiff has failed to do so.
    9          The elements of equitable estoppel are: (1) the party to be estopped must be
  10 apprised of the facts; (2) he must intend that his conduct shall be acted upon, or
  11 must so act that the party asserting the estoppel had a right to believe it was so
  12 intended; (3) the other party must be ignorant of the true state of facts; and (4) he
  13 must rely upon the conduct to his injury. Driscoll v. City of Los Angeles, 67 Cal.2d
  14 297, 305 (1967). As the California Supreme Court has explained: “It is well settled
  15 that a public entity may be estopped from asserting the limitations of the claims
  16 statute where its agents or employees have prevented or deterred the filing of a
  17 timely claim by some affirmative act . . . Estoppel most commonly results from
  18 misleading statements about the need for or advisability of a claim; actual fraud or
  19 the intent to mislead is not essential . . . A fortiori, estoppel may certainly be
  20 invoked when there are acts of violence or intimidation that are intended to prevent
  21 the filing of a claim.” John R. v. Oakland Unified School Dist., 48 Cal.3d 438, 445
  22 (1989) (emphasis supplied).
  23           The facts in Plaintiff’s FAC do not support an equitable estoppel theory
  24 against the University for at least the following reasons:
  25           •       Plaintiff ceased being a student at the University in 2013, but she did
  26                   not submit her “whistleblower complaint” until March 15, 2018 – more
  27                   than four years after she was a student, and when the statute of
  28
                                                            12
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 19 of 28 Page ID #:365




    1                  limitations had already expired for any claims against the University
    2                  for alleged misconduct that occurred during her enrollment. FAC ¶ 4,
    3                  44. In other words, Plaintiff does not point to any alleged misconduct
    4                  by the University until after March 15, 2018 – when the applicable
    5                  statute of limitations had already expired.
    6          •       The First Amended Complaint does not allege any facts whatsoever to
    7                  show that the University prevented or deterred Plaintiff from filing a
    8                  civil complaint. Rather, after such a civil complaint already would
    9                  have been time-barred, on April 4, 2018 a representative of the
  10                   University purportedly described several options for seeking relief
  11                   through the University’s internal procedures – i.e., “informal
  12                   resolution,” “wait until the investigation concludes and then submit
  13                   [her internal whistleblower complaint],” or “Proceed forward with the
  14                   allegations.” FAC ¶ 46. There is not one factual allegation in the
  15                   entire pleading that states that a University representative prevented or
  16                   deterred Plaintiff from filing a civil complaint – let alone even
  17                   discussed the topic of a civil complaint with Plaintiff.
  18           •       There are no facts in the First Amended Complaint to suggest that
  19                   Plaintiff relied on the University’s conduct in deciding not to file a civil
  20                   complaint. Indeed, as explained above, she points to no facts
  21                   whatsoever demonstrating that the University prevented or deterred
  22                   Plaintiff from filing a civil complaint. Moreover, and importantly, she
  23                   does not state or even imply in her amended pleasing that she relied
  24                   upon any of the University’s conduct in not filing a civil complaint.
  25                   The absence of this and other factual allegations is telling.
  26           Accordingly, Plaintiff has not stated facts in the First Amended Complaint to
  27 revive her unauthorized and untimely claim under an equitable estoppel theory.
  28
                                                            13
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 20 of 28 Page ID #:366




    1 C.       The Court Should Dismiss Plaintiff’s Second Cause of Action for Breach
    2          of Contract
    3          1.      Plaintiff Has Not Pled the Terms of a Contract Between Herself
    4                  and the University
    5          In granting the University’s prior motion to dismiss, the Court identified the
    6 following elements of a breach of contract claim: “(1) existence of the contract; (2)
    7 plaintiff's performance or excuse for nonperformance; (3) defendant's breach; and
    8 (4) damages to plaintiff as a result of the breach.” Order at 6 (citing CDF
    9 Firefighters v. Maldonado, 158 Cal.App.4th 1226, 1239 (2008), as modified on
  10 denial of reh’g (Feb. 5, 2008)). The Court also identified the governing standard that
  11 “[t]o plead the existence of a contract, a plaintiff must quote the terms of the
  12 purported contract, attach it to the complaint, or clearly allege the substance of the
  13 relevant terms.” Order at 6-7 (citing United Med. Devices, LLC v. Blue Rock,
  14 Capital, Ltd., No. CV16-1255 PSG (SSx), 2016 WL 9047157, at *2 (C.D. Cal. Aug.
  15 10, 2016)). Concluding that Plaintiff’s allegation of a written contract in her initial
  16 Complaint “did not satisfy this standard,” the Court dismissed her contract claim
  17 with leave to amend. Order at 7.
  18           Plaintiff’s First Amended Complaint similarly does not plead a written
  19 contract between herself and the University. She does not “quote the terms of the
  20 purported contract, attach it to the complaint, or clearly allege the substance of the
  21 relevant terms,” as required by the Court. Indeed, Plaintiff’s breach of contract
  22 cause of action does not even include the words “contract” or “agreement” – let
  23 alone the precise terms. FAC ¶¶ 79-85.
  24           Plaintiff’s breach of contract claim merely alleges that “McMillon is informed
  25 and believes, and on that basis alleges, that Shigematsu used deceptive and
  26 fraudulent tactics to induce McMillon to write stories, songs and other creative
  27 works for a proposed company and not pursue her master’s degree in education and
  28
                                                            14
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 21 of 28 Page ID #:367




    1 teaching credential, with the promise of McMillon one day having complete
    2 ownership rights to Shigematsu’s proposed company that would be “more
    3 impressive than an “MBA” and provide a sustainable wage plus notoriety. Instead,
    4 Shigematsu ousted McMillon from the company by forcing McMillon to live in
    5 Defendants Shigematsu and Rodriguez’ home and endure stressed environments,
    6 threats and harassment, dissolved their company “Guardian Princesses LLC” and
    7 created a non-profit called “S.T.R.O.N.G. Edutainment.” FAC ¶ 80. These
    8 allegations do not plead the existence of a “contract” between Plaintiff and the
    9 University – let alone answer the Court’s express questions. Order at 7
  10 (“McMillon’s most definite statement — that Shigematsu promised her that she
  11 would “own[] the company in its entirety” — utterly fails to allege the substance of
  12 any relevant terms. When did this contract come into existence? Did Shigematsu
  13 sign it? How and when was Shigematsu to transfer ownership? The Complaint
  14 leaves these and other questions unanswered”).
  15           Plaintiff’s reference earlier in her pleading (not in the breach of contract
  16 cause of action itself) to Regents Policy 2301 of UC’s Policy Handbook is specious.
  17 FAC ¶ 69. Policy 2301 simply articulates a general policy concerning the
  18 University’s obligation to provide a “quality education” to its students – free of
  19 “misuse of the classroom.” Id. While Policy 2301 states that “[s]tudents who
  20 enroll on the campuses of the University of California are parties to a moral and
  21 contractual relationship,” this general policy statement hardly constitutes a binding
  22 written “contract” that would support a breach of contract cause of action against the
  23 University. To be sure, this “contract” does not cover the allegations of wrongdoing
  24 alleged in Plaintiff’s First Amended Complaint – i.e., a “contract” promising
  25 Plaintiff an ownership interest in Professor Shigematsu’s private company, which
  26 Professor Shigematsu allegedly did not deliver as promised. Moreover, as
  27 explained below, any breach of this purported contract (Policy 2301) to provide a
  28
                                                            15
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 22 of 28 Page ID #:368




    1 “quality education” arose when Plaintiff was a student in 2013 – and is well beyond
    2 the applicable statute of limitations.
    3          Like her prior pleading, Plaintiff’s First Amended Complaint similarly does
    4 not allege that she and the University are parties an oral contract. FAC ¶¶ 79-85.
    5 See also Order at 7 (“McMillon’s allegations of an oral contract are no more
    6 definite”). Indeed, even if Plaintiff had alleged that she and the University were
    7 parties to an oral contract – which she has not – it would not be enforceable against
    8 the University as a matter of law. Orthopedic Specialists of Southern California v.
    9 Public Employees’ Retirement System, 228 Cal.App.4th 644, 649 (2014) (“an oral
  10 promise cannot be enforced against a government agency”).
  11           Moreover, even if any false oral (or written) promises by Professor
  12 Shigematsu constated a “contract,” the University would be immune from liability
  13 for these purported misrepresentations. Cal. Govt. Code § 818.8 (“A public entity
  14 is not liable for an injury caused by misrepresentation by an employee of the public
  15 entity, whether or not such misrepresentation be negligent or intentional”); Masters
  16 v. San Bernardino County Employees Retirement Assn., 32 Cal.App.4th 30, 43
  17 (1995) (“the immunity of a public entity for misrepresentation by its employee,
  18 whether intentional or negligent, is absolute”); Janis v. California State Lottery
  19 Commission, 68 Cal.App.4th 824, 830 (1998) (“Whether a governmental tort
  20 immunity applies does not depend on the form of the pleading, or relief sought”)
  21           2.      Plaintiff’s Breach of Contract Claim is Barred by the Applicable
  22                   Statute of Limitations and Not Subject to Equitable Tolling
  23           Under California law, the statute of limitations for a cause of action for
  24 breach of oral or written contract is two or four years, respectively. Cal. Code Civ.
  25 Pro. § 339 (two-year statute of limitations for breach of oral contract); § 337(a)
  26 (four-year statute of limitations for breach of written contract). The alleged
  27 breaches at issue in Plaintiff’s First Amended Complaint arose between 2013 and
  28
                                                            16
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 23 of 28 Page ID #:369




    1 2015 (FAC ¶ 80), but she did not file her civil lawsuit until 2020. Thus, her
    2 contractual claim is time-barred. See also Order at 7 (action to enforce “vague
    3 general promises” made between March 27, 2013, and February 1, 2015 “would be
    4 time-barred”).
    5          Nor is Plaintiff’s breach of contract claim subject to equitable tolling. As
    6 explained in Section III-B-3-b above: (1) the applicable statutes of limitations
    7 expired before Plaintiff even filed her whistleblower complaint; (2) Plaintiff does
    8 not plead facts showing that the University prevented or deterred her from filing a
    9 civil complaint; and (3) Plaintiff does not plead facts showing that she relied on the
  10 University’s conduct in declining to file a civil complaint. Driscoll, 67 Cal.2d at
  11 305; John R., 48 Cal.3d at 445.
  12 D.        The Court Should Dismiss Plaintiff’s First Cause of Action for Copyright
  13           Infringement
  14           Plaintiff alleges that “Defendants” – including the University – have
  15 purportedly infringed the Copyrighted Works. FAC ¶ 72 (“Defendants have created
  16 derivative works from, reproduced, distributed and/or displayed the Copyrighted
  17 Works in violation of Plaintiff McMillon’s exclusive rights under the Copyright Act.
  18 Plaintiff McMillon has not licensed or otherwise authorized Defendants’ creation of
  19 derivative works from, reproduction, distribution or display of the Copyrighted
  20 Works”). While the University recognizes that a court adjudicating a motion to
  21 dismiss must accept all material allegations in a complaint as true, Plaintiff’s generic
  22 and conclusory allegation against the University of “infringement” is not plausible –
  23 let alone sufficient to require the University to litigate an intellectual property
  24 dispute in which it undeniably has no interest. Twombly, 550 U.S. at 570; Ashcroft,
  25 556 U.S. at 678; Starr, 652 F.3d at 1216.
  26           First, other than the single generic allegation in Paragraph 72 that
  27 “Defendants” have infringed the Copyrighted Works, there is not one allegation in
  28
                                                            17
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 24 of 28 Page ID #:370




    1 Plaintiffs’ entire pleading asserting – or even implying – that the University is
    2 infringing. There is not one specific factual allegation regarding the University’s
    3 purported: (1) creation of “derivative works”; (2) reproduction of the Copyrighted
    4 Works; (3) distribution of the Copyrighted Works; and/or (4) display of the
    5 Copyrighted Works. Indeed, in the first 69 paragraphs of the First Amended
    6 Complaint – which set forth in great detail the factual background of Plaintiff’s
    7 claims – there is not one fact alleging that the University has engaged in any act of
    8 copyright infringement. Simply stating, in such a conclusory manner, that all
    9 “defendants” have infringed is not plausible on its face – and particularly in light of
  10 other allegations in the pleading, described below.
  11           Second, despite Plaintiff’s label for this cause of action, Plaintiff’s copyright
  12 infringement cause of action is actually dispute over intellectual property ownership
  13 between her, on the one hand, and Professor Shigematsu and S.T.R.O.N.G.
  14 Edutainment, on the other hand. The dispute involves the validity of Professor
  15 Shigematsu’s copyright registration of the “trilogy” on June 14, 2014, as contrasted
  16 with Plaintiff’s subsequent copyright registrations on August 5, 2014 and May 28,
  17 2015 – all of which occurred long after Plaintiff graduated. FAC ¶ 42 & Exh. D.
  18 As Plaintiff has correctly conceded, the University has stated unequivocally that it
  19 has “no interest in the IP issues” between Plaintiff, on the one hand, and Professor
  20 Shigematsu and S.T.R.O.N.G. Edutainment, on the other hand. FAC ¶ 65. The
  21 University has nothing whatsoever to do with their private dispute regarding the
  22 validity and ownership of their competing copyrights. FAC ¶ 66 & Exhs. E-F.
  23           Third, Plaintiff may argue that because Professor Shigematsu is a professor at
  24 the University, the University itself is liable for her alleged conduct. The First
  25 Amended Complaint shows, however, that the core of this dispute involves a
  26 private, non-profit company that Plaintiff and Professor Shigematsu founded
  27 together; the intellectual property owned (or not owned) by that company and/or its
  28
                                                            18
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 25 of 28 Page ID #:371




    1 members; and those parties’ respective rights to use such intellectual property. The
    2 copyright applications at issue – and the alleged infringement / ownership dispute –
    3 post-dates Plaintiff’s graduation from the University, and involves Professor
    4 Shigematsu’s private business venture (with Plaintiff) outside of the course and
    5 scope of her employment with the University. Even though Plaintiff was a student
    6 in Professor Shigematsu’s class in 2013, the “infringement” at issue involves the
    7 workings of a private venture that the University undeniably does not own, operate
    8 or control. FAC ¶ 7 (“defendant S.T.R.O.N.G EDUTAINMENT (“Edutainment”),
    9 is a non-profit company under the control of, owned and operated by Shigematsu
  10 and Rodriguez, doing business as ‘Guardian Princess Alliance’”).
  11           Finally, even if Plaintiff had otherwise pled facts sufficient to state a plausible
  12 cause of action against the University (which she has not), her claim suffers from
  13 other defects:
  14           •       Plaintiff is not the copyright holder of Copyright Registration TX 7-
  15                   933-530 for “Guardian Princess Inaugural Trilogy,” which Professor
  16                   Shigematsu obtained on June 14, 2014. FAC, Exh. D. Accordingly,
  17                   Plaintiff lacks standing to assert a claim for copyright infringement as
  18                   to this work. 17 U.S.C.A. § 501(b) (“The legal or beneficial owner of
  19                   an exclusive right under a copyright is entitled, subject to the
  20                   requirements of section 411, to institute an action for any infringement
  21                   of that particular right committed while he or she is the owner of it”);
  22                   Righthaven LLC v. Hoehn, 716 F.3d 1166, 1167-72 (2013) (affirming
  23                   district court’s dismissal of copyright infringement claim because
  24                   plaintiff was not that owner of the copyrights at issue).
  25           •       In Plaintiff’s initial Complaint, the crux of her copyright infringement
  26                   claim was her contention that on or about June 17, 2016, Professor
  27                   Shigematsu “infringed on the copyright of Plaintiff . . . by registering
  28
                                                            19
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 26 of 28 Page ID #:372




    1                      works attributable to Plaintiff”). Complaint ¶¶ 40, 42-43. After the
    2                      University demonstrated that this theory was barred by the three-year
    3                      statute of limitations for copyright claims (17 U.S.C.A. § 507), it
    4                      mysteriously vanished from Plaintiff’s First Amended Complaint.
    5                      Plaintiff should not be permitted to proceed on her time-barred claim
    6                      simply by omitting the facts from a prior pleading.
    7              •       Despite the generic allegations in Paragraph 72 above, the true
    8                      “infringement” that is the basis for Plaintiff’s current claim is premised
    9                      upon Professor Shigematsu’s registration of the “trilogy” on June 14,
  10                       2014. FAC, Exh. D. More than three years since that date have long
  11                       passed, making Plaintiff’s claim time-barred (and not subject to
  12                       equitable tolling for the reasons described previously). 17 U.S.C.A. §
  13                       507 (three year statute of limitations for copyright infringement). 3
  14               •       In the alternative to dismissing Plaintiff’s claim against the University
  15                       in its entirety, the Court should dismiss Plaintiff’s copyright
  16                       infringement claim as to any alleged infringement that occurred before
  17                       August 13, 2017 (more than three years before Plaintiff filed her
  18                       Complaint). As the Ninth Circuit has explained: “Section 507(b) is
  19                       clear on its face. ‘It does not provide for a waiver of infringing acts
  20                       within the limitation period if earlier infringements were discovered
  21                       and not sued upon, nor does it provide for any reach back if an act of
  22                       infringement occurs within the statutory period’ . . . This interpretation
  23                       is consistent with the prevailing view that the statute bars recovery on
  24                       any claim for damages that accrued more than three years before
  25
  26   Indeed, Professor Shigematsu’s copyright registration at issue occurred on June 14,
        3

     2014 (FAC, Exh. D) – more than two years earlier than the June 17, 2016 date
  27 stated in the initial Complaint – and more than six years before Plaintiff filed this
  28 lawsuit.
                                               20
                                    McMillon v. The Regents of the University of California, et al.
            Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 27 of 28 Page ID #:373




    1                  commencement of suit . . . Roley filed his suit on February 7, 1991.
    2                  Here, then, § 507(b) bars recovery of any damages for claims that
    3                  accrued prior to February 7, 1988.” Roley v. New World Pictures, Ltd.,
    4                  19 F.3d 479, 481 (9th Cir. 1994).
    5          For all of these reasons, the Court should dismiss Plaintiff’s copyright claim
    6 against the University without leave to amend.
    7 E.       The Court Should Dismiss Plaintiff’s Causes of Action Without Leave to
    8          Amend
    9          A motion to dismiss should be granted without leave to amend where, as here,
  10 a plaintiff cannot state additional facts to cure the pleading’s deficiency (and/or has
  11 previously availed herself of the opportunity to file an amended pleading that did
  12 not state a plausible claim). e.g., Abagninin v. AMVAC Chemical Corp., 545 F.3d
  13 733, 742 (9th Cir. 2008) (“Leave to amend may be denied if a court determines that
  14 ‘allegation of other facts consistent with the challenged pleading could not possibly
  15 cure the deficiency’ [and] “Leave to amend may also be denied for repeated failure
  16 to cure deficiencies by previous amendment”) (citing Schreiber Distrib. Co. v. Serv–
  17 Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986) and Foman v. Davis, 371
  18 U.S. 178, 182 (1962)).
  19           The Court’s Order identified the many problems with Plaintiff’s initial
  20 Complaint – and provided a roadmap to Plaintiff of what she would need to plead to
  21 state viable claims. For the reasons explained above, Plaintiff’s First Amended
  22 Complaint falls woefully short. Accordingly, the Court should grant the
  23 University’s motion to dismiss without leave to amend.
  24
  25
  26
  27
  28
                                                            21
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
Case 5:20-cv-02049-JWH-SP Document 26 Filed 01/27/21 Page 28 of 28 Page ID #:374




    1                                           IV. CONCLUSION
    2          For the foregoing reasons, the Court should grant the University’s motion to
    3 dismiss. Given that there is no reasonable probability that Plaintiff can cure her
    4 pleading defects – and has already tried to amend her pleading unsuccessfully – the
    5 Court should grant the University’s motion to dismiss without leave to amend.
    6 Dated: January 27, 2021                               RIMON, P.C.
    7
    8
                                                      By: /s/ Brian T. Hafter
    9
                                                         Brian T. Hafter
  10                                                     Attorneys for Defendant
  11                                                     THE REGENTS OF THE UNIVERSITY
                                                         OF CALIFORNIA
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                            22
                                McMillon v. The Regents of the University of California, et al.
        Defendant The Regents Of The University Of California’s Motion To Dismiss Plaintiff’s First Amended Complaint
